IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                   : No. 29 MM 2018
                                                :
                                                :
               v.                               :
                                                :
                                                :
 BRIAN CHARLES WINTER                           :
                                                :
                                                :
 PETITION OF: JOSEPH A. MALLEY, III,            :
 ESQUIRE                                        :



                                         ORDER


PER CURIAM

       AND NOW, this 6th day of April, 2018, in consideration of the Motion for

Withdrawal of Counsel, this matter is REMANDED to the Court of Common Pleas of

Delaware County for that court to determine whether counsel should be granted leave to

withdraw. See Pa.R.Crim.P. 120(B) (providing that an attorney may not unilaterally

withdraw his or her appearance with respect to a criminal defendant; rather, a court must

determine whether leave to withdraw is warranted).

       If the attorney is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Brian Winter being appointed counsel or granted leave to proceed pro

se. The Court of Common Pleas of Delaware County is DIRECTED to enter its order

regarding this remand within 45 days and to promptly notify this Court of its determination.